Case 8:18-ap-01168-SC        Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46     Desc
                              Main Document    Page 1 of 31


 1 Justin S. Draa, SBN 253688
   DiBENEDETTO, LAPCEVIC & DRAA LLP
 2 1101 Pacific Ave., suite 320

 3 Santa Cruz, California 95060
   Telephone: (831) 325-2674
 4 Facsimile: (831) 477-7617
   jdraa@dld-law.com
 5
   Attorneys for Defendants
 6
   LORA RAE STEINMANN; HEINZ H.
 7 STEINMANN; ERIC STEINMANN,
   SUSANNA STEINMANN WILSON;
 8 THOMAS STEINMANN; JOHN
   STEINMANN; MARY STEINMANN
 9 SYPKENS; TERESA STEINMANN
   STAPLETON; KATY STEINMANN
10
   BELKNAP; JEFF STEINMANN; and HEINZ
11 J. STEINMANN

12

13                             UNITED STATES BANKRUPTCY COURT

14               CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

15

16 In re                                           Case No. 8:16-bk-12589-SC

17 ANDREA STEINMANN DOWNS,                         Chapter 7
18              Debtor.                            Adv. No. 8:18-ap-01168-SC
19
   THOMAS H. CASEY, Chapter 7 Trustee for the      NOTICE OF MOTION AND MOTION FOR
20 bankruptcy estate of Andrea Steinmann Downs,    SANCTIONS PURSUANT TO THE
                                                   COURT’S INHERENT AUTHORITY;
21              Plaintiff,                         MEMORANDUM OF POINTS AND
     v.                                            AUTHORITIES; DECLARATION OF ERIC
22
                                                   STEINMANN IN SUPPORT
23 LORA RAE STEINMANN, HEINZ H.
   STEINMANN, ERIC STEINMANN, MARY                 Date: September 2, 2021
24 (SYPKENS) STEINMANN, JOHN                       Time: 11:00a.m.
   STEINMANN, TESSIE (STAPLETON)                   Place: Courtroom 5C (In Person)
25 STEINMANN, KATY (BELKNAP)                       Ronald Reagan Federal Building and
   STEINMANN, HEINZ STEINMANN, JEFF                United States Courthouse
26
   STEINMANN, TOM STEINMANN, AND                   411 West Fourth Street
27 SUSIE (WILSON) STEINMANN,                       Santa Ana, California 92701

28              Defendants.

                                             1
              MOTION FOR SANCTIONS PURSUANT TO THE COURT’S INHERENT AUTHORITY
Case 8:18-ap-01168-SC          Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46                  Desc
                                Main Document    Page 2 of 31


 1 TO THE HONORABLE SCOTT C. CLARKSON, UNITED STATES BANKRUPTCY

 2 JUDGE, THOMAS H. CASEY, CHAPTER 7 TRUSTEE, HAUSMAN HOLDINGS, LLC,

 3 DAVID MOELLENHOFF, AND PAMELA MOELLENHOFF, AND TO EACH OF THEIR

 4 INDIVIDUAL ATTORNEYS 1, AND ALL OTHER INTERESTED PARTIES AND THEIR

 5 ATTORNEYS OF RECORD:

 6          PLEASE TAKE NOTICE 2 that at 11:00a.m. on September 2, 2021, before the
 7 Honorable Scott C. Clarkson, in person in Courtroom 5C, 411 West Fourth Street, Santa Ana,

 8 California 92701- 4593, the above-captioned Defendants, LORA RAE STEINMANN, HEINZ H.

 9 STEINMANN,            ERIC STEINMANN, SUSANNA STEINMANN WILSON, THOMAS
10 STEINMANN,          JOHN      STEINMANN,          MARY       STEINMANN          SYPKENS,        TERESA
11 STEINMANN STAPLETON, KATY STEINMANN BELKNAP, JEFF STEINMANN, and

12 HEINZ J. STEINMANN (collectively, “Steinmann”), by and through their undersigned attorneys,

13 will and hereby do move the Court for issuance of monetary sanctions pursuant to the Court’s

14 inherent authority in an amount of no less than $1,084.013.31, according to proof.

15          This Motion is brought against Plaintiff THOMAS H. CASEY, in his capacity as the
16 Chapter 7 trustee (“Trustee”) in the above-captioned bankruptcy and as Plaintiff in the above-

17 captioned adversary case, and against his counsel. The Motion is also brought against creditors

18 HAUSMAN HOLDINGS, LLC, DAVID MOELLENHOFF, and PAMELA MOELLENHOFF

19 (collectively, the “Intervening Creditors”) and their legal counsel, which Intervening Creditors

20 financed and participated in the Trustee’s ‘scorched-earth’ pursuit of frivolous claims brought in

21
22
     1
     The Chapter 7 Trustee is represented by attorneys Jeffrey Golden, Faye Rasch, and Ryan Beall of the law
23 firm Weiland Golden Goodrich LLP.           Hausman Holdings, LLC, David Moellenhoff, and Pamela
   Moellenhoff were, at all relevant times, represented by attorneys Hamid Rafatjoo (Raines Feldman LLP,
24 formerly with Venable LLP), Richard Pachulski (Pachulski Stang Ziehl & Jones), and Alan Kessel (Pepper
   Hamilton LLP).
25
     2
26   Moving Parties have also filed a separately pending motion for sanctions against the Trustee and the
   intervening creditors pursuant to Rule 9011, which will be heard at the same time as the instant motion.
27 NOTE WELL: Per the Court’s July 13, 2021, Order Continuing Hearing, Requiring In-Person Appearances
   and Establishing Briefing Schedule [Doc. No. 319], moving party is informed and believes that all
28 appearances  shall be made in-person; no virtual or telephonic appearances shall be permitted without prior
   approval of the Court.

                                                i
                 MOTION FOR SANCTIONS PURSUANT TO THE COURT’S INHERENT AUTHORITY
Case 8:18-ap-01168-SC        Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46                Desc
                              Main Document    Page 3 of 31



  1 bad faith and recklessly pursued for more than two years.

  2         PLEASE TAKE FURTHER NOTICE THAT this Motion is based on this written

  3 Notice; the Accompanying Memorandum of Points and Authorities, Declaration of Eric

  4 Steinmann; the concurrently to-be-heard Rule 9011 Motion, Memorandum of Points and
  5 Authorities and Eric Steinmann Declaration submitted in support thereof; the Court's files and

  6 records in this case and the main bankruptcy case and related adversary proceeding(s); and on such

  7 other evidence and argument as may properly come before the Court at the time of hearing.

  8

  9 Dated: July 27, 2021                               DIBEN DETTO, LAPCEVIC & DRAA LLP

 10
 11                                                    By:-,----+-bH~o;;;:-7~s.,..,<= = - - - - - - - -
                                                       Justin S.   a,       mey for Defendants
 12                                                    LORA         STEINMANN; HEINZ H.
                                                       STEIN      NN; ERIC STEINMANN,
 13                                                    SUSANNA STEINMANN WILSON; THOMAS
                                                       STEINMANN; JOHN STEINMANN; MARY
 14                                                    STEINMANN SYPKENS; TERESA
 15                                                    STEINMANN STAPLETON; KATY
                                                       STEINMANN BELKNAP; JEFF
 16                                                    STEINMANN; and HEINZ J. STEINMANN

 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                      11
                MOTION FOR SANCTIONS PURSUANT TO THE COURT'S INHERENT AUTHORITY
Case 8:18-ap-01168-SC              Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46                                            Desc
                                    Main Document    Page 4 of 31


 1                                                   TABLE OF CONTENTS
 2                            MEMORANDUM OF POINTS AND AUTHORITIES
 3 1.     INTRODUCTION .....................................................................................................................5
 4 2.     BACKGROUND .......................................................................................................................5
 5 3.     ARGUMENT ...........................................................................................................................12
 6
          A.        Bankruptcy Court’s Inherent Authority to Sanction Bad Faith Conduct. ....................13
 7
                    i.         Frivolousness. ..................................................................................................14
 8
                    ii.        Recklessness. ...................................................................................................15
 9
                    iii.       Improper Purpose. ............................................................................................16
10
          B.        Counsel May be Sanctioned for Bad Faith Conduct. ...................................................17
11
          C.        Sanctions Under Rule 9011 Do Not Preclude Imposition of Sanctions Under the
12                  Court’s Inherent Authority...........................................................................................18
13
          D.        Sanctions are Appropriate Under the Local Bankruptcy Rules ...................................19
14
     4.   SANCTIONS REQUEST ........................................................................................................20
15
     5.   CONCLUSION ........................................................................................................................21
16

17

18

19

20

21
22

23

24

25

26

27

28


                                               iii
                MOTION FOR SANCTIONS PURSUANT TO THE COURT’S INHERENT AUTHORITY
Case 8:18-ap-01168-SC                     Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46                                            Desc
                                           Main Document    Page 5 of 31


 1                                                       TABLE OF AUTHORITIES
 2

 3 Cases

 4 Anwar v. Johnson,

 5       720 F.3d 1183, 1189 (9th Cir. 2013) ............................................................................................. 20
 6 Chambers v. NASCO, Inc.,

 7       501 U.S. 32, 43-45 (1991) ............................................................................................................. 19
 8 Cunningham v. Jacobson (In re Jacobson), 2009 WL 7751428, at 15 (9th Cir. BAP 2009) ............. 13

 9 Fink v. Gomez, 239 F.3d 989, 992-993 (9th Cir. 2001) ..................................................................... 13
10 In re Dyer, 322 F.3d at 1196 .............................................................................................................. 13

11 Knupfer v. Lindblade (In re Dyer), 322 F.3d 1178, 1196 (9th Cir. 2003) ......................................... 13

12 Roadway Express, Inc. v. Piper, 447 U.S. 752 (1980) ...................................................................... 12

13 Rules

14 Fed. R. Bankr. Proc. 9011 .................................................................................................................. 19

15 LBR 1001-1(f) ................................................................................................................................... 19

16 LBR 9011-3(a) ................................................................................................................................... 20

17

18

19

20

21
22

23

24

25

26

27

28


                                                      iv
                       MOTION FOR SANCTIONS PURSUANT TO THE COURT’S INHERENT AUTHORITY
Case 8:18-ap-01168-SC         Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46               Desc
                               Main Document    Page 6 of 31


 1 1.      INTRODUCTION
 2         What the Plaintiff Trustee and Intervening Creditors did in this case was objectively
 3 wrong. They pooled resources to team-up with highly experienced bankruptcy litigators to abuse

 4 the adversary process against the Steinmann family in knowing disregard of the law. Through

 5 personally intrusive and irrelevant discovery exploits, Plaintiffs and their lawyers spent years

 6 trying to force a settlement having no relation to the merits. They might have gotten away with it,

 7 too, but for Steinmann’s wherewithal to defend against such frivolous claims until eventual entry

 8 of a final judgment. Without real consequences, the offending professionals are all but certain to

 9 pursue similar ‘shake-down’ tactics with the same reckless abandon against other victims.
10         Pursuant to this Court’s inherent authority, and for the reasons set forth herein, Steinmann
11 respectfully requests an order awarding monetary sanctions against the Trustee, the Hausman

12 Parties, and each of their various attorneys in the form of reasonable estimated attorney’s fees and

13 costs in an amount no less than $1,084.013.31, according to proof, and any further amount which

14 the Court deems appropriately just to serve as an adequate deterrent from perpetration of similar

15 bad conduct in the future.

16 2.      BACKGROUND
17         This Court already made clear findings about the Trustee/Hausman’s adversary claims
18 giving rise to the instant motion. On November 17, 2020, the Honorable Scott C. Clarkson issued

19 a Memorandum Decision Granting Judgment on the Pleadings in Favor of the Defendants and

20 Denying Plaintiffs’ Motion to Amend Complaint (“Order re Judgment on the Pleadings”)

21 [Doc. 300], noting that the “adversary proceeding was, from the first instance, misguided and
22 perverse.” [Doc. 300, at p. 33, lines 7-8].

23         For the sake of efficiency and an already too-bloated court record, Steinmann does not
24 repeat the detailed factual background underlying the instant request for sanctions. Instead, the

25 ‘Relevant Factual Background’ portion of Steinmann’s already-filed motion for sanctions under

26 Rule 9011 [Doc. 316] is incorporated herein by this reference as if re-stated in full.

27         The following chart presents a non-exhaustive inventory of court filings and discovery
28 events that display the extent of utterly thoughtless litigation waged against Steinmann, starting

                                               5
                MOTION FOR SANCTIONS PURSUANT TO THE COURT’S INHERENT AUTHORITY
Case 8:18-ap-01168-SC        Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46                    Desc
                              Main Document    Page 7 of 31


 1 on September 6, 2018, with the Trustee’s filing of the inherently frivolous Adversary Complaint:

 2       Date           Event/Document                             Description/Notes
      09/06/2018    Adversary Complaint
 3                  Filed [Dkt. 1]
      11/8/2018     Motion to Dismiss
 4                  Adversary Proceeding
                    [Dkt. 25]
 5
      1/15/2019     Order Denying
 6                  Defendants’ Motion to
                    Dismiss Complaint
 7                  [Dkt. 49]
      9/17/2019     Notice of Motion and      Motion to Intervene filed by attorney Hamid Rafatjoo on
 8                  Motion to Intervene       behalf of Interested Parties Hausman Holdings, LLC and
                    [Dkt. 122]                David & Pamela Moellenhoff.
 9    9/17/2019     Decl. of Hamid R.         Mr. Rafatjoo supports the Movants’ Motion to Intervene
                    Rafatjoo in Support of    stating, among other things, “[i]ndeed, absent the
10                  Movants Hausman           prosecution and recovery of thee Debtor’s fraudulently
                    Holdings, LLC and         transferred interest in the Steinmann Family Trust, the Estate
11                  David and Pamela          almost certainly will not have sufficient assets to
                    Moellenhoff’s Motion      meaningfully satisfy any of the Debtor’s creditors, much less
12                  to Intervene [Dkt. 123]   the $4,594,473 million Non-Dischargeable Judgment
                                              Movants obtained in response to the Debtor’s commission of
13                                            her intentional and malicious fraud.” [Dkt. 123, ¶ 11]
      9/17/2019     Decl. of Jeffrey Golden   Mr. Golden supports the Movants’ Motion to Intervene
14
                    in Support of Movants     stating, among other things, “the Trustee and the Firm’s
15                  Hausman Holdings,         resources have been severely impacted by the multiplicity of
                    LLC and David and         actions, objections, motions, and overall lack of cooperation
16                  Pamela Moellenhoff’s      by the Debtor, members of her family, and related third
                    Motion to Intervene       parties like Norio.” [Dkt. 124, ¶3]. “Indeed, absent the
17                  [Dkt. 124]                prosecution and recovery of the Debtor’s fraudulently
                                              transferred interest in the Steinmann Family Trust, the Estate
18                                            almost certainly will not have sufficient assets to
                                              meaningfully satisfy all of the Debtor’s creditors.” [Dkt.
19                                            124, ¶ 4].
      2/5/2020      Plaintiff Thomas H.       Jeff Golden on behalf of Chapter 7 Trustee, Thomas Casey,
20                  Casey’s Request for       propounds 135 requests for production to Eric Steinmann
                    Production Documents      (RFP 1-135)
21                  (Set One) to Defendant
                    Eric Steinmann
22    2/14/2020     Plaintiff Thomas H.       Jeff Golden on behalf of Chapter 7 Trustee, Thomas Casey,
                    Casey’s Request for       propounds 43 additional requests for production to Eric
23
                    Production Documents      Steinmann (RFP 136-178)
24                  (Set Two) to Defendant
                    Eric Steinmann
25    2/14/2020     Notice of Subpoena to     Plaintiff Thomas H. Casey, as Chapter 7 Trustee through his
                    Produce Documents to      legal counsel filed third party subpoenas against corporations
26                  NTCH-CA, Inc.             related to or perceived to be related primarily to Eric
                                              Steinmann.
27    2/14/2020     Notice of Subpoena to     Plaintiff Thomas H. Casey, as Chapter 7 Trustee through his
                    Produce Documents to      legal counsel filed third party subpoenas against corporations
28                  NTCH-NM, LLC              related to or perceived to be related primarily to Eric

                                                6
                 MOTION FOR SANCTIONS PURSUANT TO THE COURT’S INHERENT AUTHORITY
Case 8:18-ap-01168-SC    Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46                   Desc
                          Main Document    Page 8 of 31


 1                                       Steinmann.
     2/14/2020   Notice of Subpoena to   Plaintiff Thomas H. Casey, as Chapter 7 Trustee through his
 2               Produce Documents to    legal counsel filed third party subpoenas against corporations
                 RIO-TEL, Inc.           related to or perceived to be related primarily to Eric
 3                                       Steinmann.
     2/14/2020   Notice of Subpoena to   Plaintiff Thomas H. Casey, as Chapter 7 Trustee through his
 4               Produce Documents to    legal counsel filed third party subpoenas against corporations
                 Ally Finance            related to or perceived to be related primarily to Eric
 5
                 Corporation             Steinmann.
 6   2/14/2020   Notice of Subpoena to   Plaintiff Thomas H. Casey, as Chapter 7 Trustee through his
                 Produce Documents to    legal counsel filed third party subpoenas against corporations
 7               Clear9 Communications   related to or perceived to be related primarily to Eric
                 LLC                     Steinmann.
 8   2/14/2020   Notice of Subpoena to   Plaintiff Thomas H. Casey, as Chapter 7 Trustee through his
                 Produce Documents to    legal counsel filed third party subpoenas against corporations
 9               Clear Talk Holdings,    related to or perceived to be related primarily to Eric
                 Inc.                    Steinmann.
10   2/14/2020   Notice of Subpoena to   Plaintiff Thomas H. Casey, as Chapter 7 Trustee through his
                 Produce Documents to    legal counsel filed third party subpoenas against corporations
11               Craver Ranch, LLC       related to or perceived to be related primarily to Eric
                                         Steinmann.
12   2/14/2020   Notice of Subpoena to   Plaintiff Thomas H. Casey, as Chapter 7 Trustee through his
                 Produce Documents to    legal counsel filed third party subpoenas against corporations
13
                 Green Flag Wireless,    related to or perceived to be related primarily to Eric
14               LLC                     Steinmann.
     2/14/2020   Notice of Subpoena to   Plaintiff Thomas H. Casey, as Chapter 7 Trustee through his
15               Produce Documents to    legal counsel filed third party subpoenas against corporations
                 IAT Communications,     related to or perceived to be related primarily to Eric
16               Inc.                    Steinmann.
     2/14/2020   Notice of Subpoena to   Plaintiff Thomas H. Casey, as Chapter 7 Trustee through his
17               Produce Documents to    legal counsel filed third party subpoenas against corporations
                 Nordic Telephone        related to or perceived to be related primarily to Eric
18               Company Ap5             Steinmann.
     2/14/2020   Notice of Subpoena to   Plaintiff Thomas H. Casey, as Chapter 7 Trustee through his
19               Produce Documents to    legal counsel filed third party subpoenas against corporations
                 NTCH Colorado LLC       related to or perceived to be related primarily to Eric
20                                       Steinmann.
     2/14/2020   Notice of Subpoena to   Plaintiff Thomas H. Casey, as Chapter 7 Trustee through his
21
                 Produce Documents to    legal counsel filed third party subpoenas against corporations
22               NTCH-Idaho, Inc.        related to or perceived to be related primarily to Eric
                                         Steinmann.
23   2/14/2020   Notice of Subpoena to   Plaintiff Thomas H. Casey, as Chapter 7 Trustee through his
                 Produce Documents to    legal counsel filed third party subpoenas against corporations
24               NTCH-Texas, Inc.        related to or perceived to be related primarily to Eric
                                         Steinmann.
25   2/14/2020   Notice of Subpoena to   Plaintiff Thomas H. Casey, as Chapter 7 Trustee through his
                 Produce Documents to    legal counsel filed third party subpoenas against corporations
26               NTCH-WA, Inc.           related to or perceived to be related primarily to Eric
                                         Steinmann.
27   2/14/2020   Notice of Subpoena to   Plaintiff Thomas H. Casey, as Chapter 7 Trustee through his
                 Produce Documents to    legal counsel filed third party subpoenas against corporations
28               NTCH, Inc.              related to or perceived to be related primarily to Eric
                                            7
             MOTION FOR SANCTIONS PURSUANT TO THE COURT’S INHERENT AUTHORITY
Case 8:18-ap-01168-SC     Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46                     Desc
                           Main Document    Page 9 of 31


 1                                         Steinmann.
     2/14/2020   Notice of Subpoena to     Plaintiff Thomas H. Casey, as Chapter 7 Trustee through his
 2               Produce Documents to      legal counsel filed third party subpoenas against corporations
                 WGH Communications,       related to or perceived to be related primarily to Eric
 3               Inc.                      Steinmann.
     3/17/2020   Chapter 7 Trustee’s       Plaintiff Thomas H. Casey, as Chapter 7 Trustee through his
 4               Motion for Order          legal counsel filed a Motion seeking authorization to incur
                 Authorizing the Trustee   debt in the amount of $250,000 from the Intervenors. In the
 5
                 To: (1) Incur Debt        Decl. in Support, Ch. 7 Trustee Thomas H. Casey states, “I
 6               Pursuant to 11 U.S.C.§    believe entering into the Agreement with Plaintiffs is
                 364(d); and (2) Enter     necessary and appropriate in order to provide a means of
 7               Into Transactions         continuing the investigation and pursuit of assets. This
                 Outside the Ordinary      Agreement is fair and reasonable, and is in the best interests
 8               Course of Business        of the Estate and creditors.” [Bkt. Dkt. 798 p. 9, ¶ 8].
                 Pursuant to 11 U.S.C. §
 9               363(b) [Bkt. Dkt. 798]
     7/30/2020   Plaintiff Thomas H.       Jeff Golden on behalf of Chapter 7 Trustee, Thomas Casey,
10               Casey’s Request for       propounds 5 additional requests for production to Eric
                 Production Documents      Steinmann (RFP 176-180) (sic) (Note: there were two RFP
11               (Set Three) to            176, 177 and 178 for a total of 183 requests for production to
                 Defendant Eric            Eric Steinmann)
12               Steinmann
     7/30/2020   Plaintiff Thomas H.       Jeff Golden on behalf of Chapter 7 Trustee, Thomas Casey,
13               Casey’s Request for       propounds 64 requests for production to Lora Rae Steinmann
                 Production of             (RFP 1-64)
14
                 Documents (Set One) to
15               Defendant Lora Rae
                 Steinmann
16   9/18/2020   Notice of Subpoena        Hamid Rafajoo filed Notice of Subpoena on behalf of
                 Directed to & Served      Interested Parties Hausman Holdings, LLC and David &
17               Upon Transamerica         Pamela Moellenhoff. This was successfully quashed on
                 Life Insurance            11/17/2020 [Dkt. 302].
18               Company [Dkt. 202]
     9/18/2020   Notice of Subpoena        Hamid Rafajoo filed Notice of Subpoena on behalf of
19               Directed to & Served      Interested Parties Hausman Holdings, LLC and David &
                 Upon Principal Life       Pamela Moellenhoff. This was successfully quashed on
20               Insurance Company.        11/17/2020 [Dkt. 302].
                 [Dkt. 203]
21   9/18/2020   Notice of Subpoena        Hamid Rafajoo filed Notice of Subpoena on behalf of
                 Directed to & Served      Interested Parties Hausman Holdings, LLC and David &
22
                 Upon Pacific Life         Pamela Moellenhoff. This was successfully quashed on
23               Insurance Company         11/17/2020 [Dkt. 302].
                 [Dkt. 204]
24   9/18/2020   Notice of Subpoena        Hamid Rafajoo filed Notice of Subpoena on behalf of
                 Directed to & Served      Interested Parties Hausman Holdings, LLC and David &
25               Upon Huntertown           Pamela Moellenhoff. This was successfully quashed on
                 Farm, LLC [Dkt. 205]      11/17/2020 [Dkt. 302].
26   9/18/2020   Notice of Subpoena        Hamid Rafajoo filed Notice of Subpoena on behalf of
                 Directed to & Served      Interested Parties Hausman Holdings, LLC and David &
27               Upon Morgan Stanley       Pamela Moellenhoff. This was successfully quashed on
                 Smith Barney Holdings,    11/17/2020 [Dkt. 302].
28               LLC [Dkt. 206]

                                            8
             MOTION FOR SANCTIONS PURSUANT TO THE COURT’S INHERENT AUTHORITY
Case 8:18-ap-01168-SC     Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46                    Desc
                          Main Document     Page 10 of 31


 1   9/18/2020   Notice of Subpoena         Hamid Rafajoo filed Notice of Subpoena on behalf of
                 Directed to & Served       Interested Parties Hausman Holdings, LLC and David &
 2               Upon Ally Finance          Pamela Moellenhoff. This was the second Subpoena served
                 Corporation [Dkt. 207]     on Ally Finance Corporation. (see 2/14/2020 entry above).
 3                                          This was successfully quashed on 11/17/2020 [Dkt. 302].
     9/18/2020   Notice of Subpoena         Hamid Rafajoo filed Notice of Subpoena on behalf of
 4               Directed to & Served       Interested Parties Hausman Holdings, LLC and David &
                 Upon NTCH, Inc.            Pamela Moellenhoff. This was the second Subpoena served
 5
                 [Dkt. 208]                 on NTCH, Inc. (see 2/14/2020 entry above). This was
 6                                          successfully quashed on 11/17/2020 [Dkt. 302].
     9/18/2020   Notice of Subpoena         Hamid Rafajoo filed Notice of Subpoena on behalf of
 7               Directed to & Served       Interested Parties Hausman Holdings, LLC and David &
                 Upon Joe Sofio             Pamela Moellenhoff. This was successfully quashed on
 8               [Dkt. 209]                 11/17/2020 [Dkt. 302].
     9/21/2020   Emergency Motion to        Jeffrey Golden, Attorney for Chapter 7 Trustee, Thomas H.
 9               Limit Access to            Casey and Hamid Rafatjoo, on behalf of Interested Parties
                 Incorrectly Filed          Hausman Holdings, LLC and David & Pamela Moellenhoff
10               Documents and Decl. of     filed a motion to remove the notices of subpoena from the
                 Hamid R. Rafatjoo in       public docket because confidential information subject to
11               Support Thereof            the Order Approving Stipulated Protective Order [Dkt. 168]
                 [Dkt. 211]                 was improperly disclosed as attachments to certain
12                                          subpoena notices from 9/18/2020
     9/24/2020   Plaintiffs’ Notice of      Plaintiffs served Thomas Steinmann with a notice for
13               Deposition of Thomas       deposition. His deposition was taken on or about
                 Steinmann Pursuant to      10/10/2020.
14
                 Fed. R. Civ. P. 30(a)(1)
15               and 45 and Fed. R.
                 Bankr. P. 7030 and
16               9016
     9/24/2020   Plaintiffs’ Notice of      Plaintiffs served Susanna Steinmann Wilson with a notice for
17               Deposition of Susanna      deposition. Her deposition was taken on or about 10/6/2020.
                 Steinmann Wilson
18               Pursuant to Fed. R. Civ.
                 P. 30(a)(1) and 45 and
19               Fed. R. Bankr. P. 7030
                 and 9016
20   9/24/2020   Plaintiffs’ Notice of      Plaintiffs served Jeffrey Steinmann with a notice for
                 Deposition of Jeffrey      deposition. His deposition was taken on or about 10/5/2020.
21               Steinmann Pursuant to
                 Fed. R. Civ. P. 30(a)(1)
22               and 45 and Fed. R.
                 Bankr. P. 7030 and
23
                 9016
24   9/29/2020   Plaintiffs’ Notice of      Plaintiffs served Katy Steinmann Belknap with a notice for
                 Deposition of Katy         deposition. Her deposition was taken on or about
25               Steinmann Belknap          10/12/2020.
                 Pursuant to Fed. R. Civ.
26               P. 30(a)(1) and Fed. R.
                 Bankr. P. 7030 and
27               9016
     9/29/2020   Emergency Motion to        Motion to quash Plaintiffs’ eight subpoenas dated 9/18/2020.
28               Quash, or in the           Motion granted 11/17/2020 [Dkt. 302].

                                            9
             MOTION FOR SANCTIONS PURSUANT TO THE COURT’S INHERENT AUTHORITY
Case 8:18-ap-01168-SC     Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46                       Desc
                          Main Document     Page 11 of 31


 1               Alternative, Motion for
                 Protective Order,
 2               Concerning Plaintiffs’
                 Subpoenas [Dkt. 217]
 3   9/30/2020   Plaintiff and Intervenors   As the Court’s Order Denying Motion for Terminating
                 File Motion for             Sanctions [Dkt. 301] has thoroughly addressed, “the Motion
 4               Terminating Sanctions       is quite vague with respect to identification of each of the
                 against all Defendants      Defendants in this adversary proceeding who have allegedly
 5
                 [Dkt. 222]                  committed sanctionable discovery activities related to this
 6                                           adversary proceeding. There are eleven separate defendants
                                             and the Motion desires that each of these defendants suffer
 7                                           the striking of their respective answer and have the Court
                                             enter default.”
 8
                                             Furthermore, counsel for the two sets of sibling defendants
 9                                           tried to clarify who should have to respond to the motion as it
                                             only raised issues against Lora and Eric Steinmann, but the
10                                           siblings were required to file their own oppositions to the
                                             Motion, duplicating efforts and increasing costs.
11   10/1/2020   Plaintiffs’ Notice of       Plaintiffs served Teresa Steinmann Stapleton with a notice
                 Deposition of Teresa        for deposition. Her deposition was taken on or about
12               Steinmann Stapleton         10/15/2020.
                 Pursuant to Fed. R. Civ.
13               P. 30(a)(1) and Fed. R.
                 Bankr. P. 7030 and
14               9016
15   10/2/2020   Order Setting Hearing       Defendants must file Motion for Judgment on the Pleadings
                 Sua Sponte on Motion        pursuant to Federal Rule of Civil Procedure 12(c) by
16               for Judgment on the         10/14/2020. Hearing was set for 11/4/2020 [Dkt. 234].
                 Pleadings and
17               Establishing Briefing
                 Schedule
18   10/6/2020   Plaintiffs’ Notice of       Plaintiffs served Joseph Sofio with a subpoena for deposition.
                 Subpoena Directed to        His deposition was taken on or about 10/23/2020.
19               and Served Upon
                 Joseph Sofio
20   10/6/2020   Plaintiffs’ Notice of       Plaintiffs served Mary Sypkens Steinmann with a notice for
                 Deposition of Mary          deposition. Her deposition was taken on or about
21               Sypkens Steinmann           10/19/2020.
                 Pursuant to Fed. R. Civ.
22               P. 30(a)(1) and Fed. R.
                 Bankr. P. 7030
23
     10/6/2020   Plaintiffs’ Notice of       Plaintiffs served John Steinmann with a notice for deposition.
24               Deposition of John          His deposition was taken on or about 10/26/2020
                 Steinmann Pursuant to
25               Fed. R. Civ. P. 30(a)(1)
                 and Fed. R. Bankr. P.
26               7030
     10/8/2020   Plaintiffs’ Notice of       Plaintiffs served Lora Rae Steinmann with a notice for
27               Continued 2004              continued 2004 Examination. Her further deposition was
                 Examination of Lora         taken on or about 10/20/2020.
28               Rae Steinmann

                                           10
             MOTION FOR SANCTIONS PURSUANT TO THE COURT’S INHERENT AUTHORITY
Case 8:18-ap-01168-SC      Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46                     Desc
                           Main Document     Page 12 of 31


 1                Pursuant to Fed. R.
                  Bankr. P. 2004 and
 2                LBR 20004
     10/8/2020    Plaintiffs’ Notice of      Plaintiffs served Eric Steinmann with a notice for continued
 3                Continued 2004             2004 Examination. His further deposition was taken on or
                  Examination of Eric        about 10/28/2020.
 4                Steinmann Pursuant to
                  Fed. R. Bankr. P. 2004
 5
                  and LBR 20004
 6   10/8/2020    Amended Notice of          Plaintiffs served Heinz J. Steinmann with a notice for
                  Deposition of Heinz J.     deposition. His deposition was taken on or about 10/22/2020
 7                Steinmann Pursuant to
                  Fed. R. Civ. P. 30(a)(1)
 8                and Fed. R. Bankr. P.
                  7030
 9   10/15/2020   Motion to Dismiss          Mr. Golden, on behalf of Plaintiff Chapter 7 Trustee, Thomas
                  Adversary Proceeding       H. Casey filed motion to dismiss the three claims that
10                as to Claims 1, 4 and 5    Intervenors were not allowed to intervene in. [Dkt. 268].
                  filed by Plaintiff         Mr. Golden states, “while Claims 1, 4, and 5 of the complaint
11                Thomas H. Casey            in the above captioned action (“Complaint”) are meritorious
                  [Dkt. 268]                 claims, the Trustee believes he can effectively achieve relief
12                                           and attain the same result by relying solely upon Claim 2
                                             which seeks the imposition of a resulting trust and Claim 3
13                                           which seeks related declaratory relief. The Trustee has
                                             therefore determined that dismissing claims 1, 4, and 5 are in
14
                                             the best interest of the estate.”
15   10/20/2020   Subpoena Directed to &     Subpoena served by Plaintiffs’ referenced in Stipulation
                  Served on Bank of          Suspending Production/Responses of Third-Party Subpoenas
16                America                    [Dkt. 288]. These subpoenas were quashed [Dkt. 302].
     10/20/2020   Subpoena Directed to &     Subpoena served by Plaintiffs’ referenced in Stipulation
17                Served on Desert           Suspending Production/Responses of Third-Party Subpoenas
                  Community Bank, a          [Dkt. 288]. These subpoenas were quashed [Dkt. 302].
18                division of Flagstar
     10/20/2020   Subpoena Directed to &     Subpoena served by Plaintiffs’ referenced in Stipulation
19                Served on JP Morgan        Suspending Production/Responses of Third-Party Subpoenas
                  Chase                      [Dkt. 288]. These subpoenas were quashed [Dkt. 302].
20   10/20/2020   Subpoena Directed to &     Subpoena served by Plaintiffs’ referenced in Stipulation
                  Served on Morgan           Suspending Production/Responses of Third-Party Subpoenas
21                Stanley Smith Barney       [Dkt. 288]. These subpoenas were quashed [Dkt. 302].
                  Holdings, LLC
22
     10/20/2020   Subpoena Directed to &     Subpoena served by Plaintiffs’ referenced in Stipulation
23                Served on Pacific          Suspending Production/Responses of Third-Party Subpoenas
                  Premier Bank               [Dkt. 288]. These subpoenas were quashed [Dkt. 302].
24   10/20/2020   Subpoena Directed to &     Subpoena served by Plaintiffs’ referenced in Stipulation
                  Served on MUFG             Suspending Production/Responses of Third-Party Subpoenas
25                Union Bank, N.A.           [Dkt. 288]. These subpoenas were quashed [Dkt. 302].
     10/20/2020   Subpoena Directed to &     Subpoena served by Plaintiffs’ referenced in Stipulation
26                Served on Wells Fargo      Suspending Production/Responses of Third-Party Subpoenas
                                             [Dkt. 288]. These subpoenas were quashed [Dkt. 302].
27   10/20/2020   Subpoena Directed to &     Subpoena served by Plaintiffs’ referenced in Stipulation
                  Served on Zions            Suspending Production/Responses of Third-Party Subpoenas
28                Bancorporation             [Dkt. 288]. These subpoenas were quashed [Dkt. 302].

                                           11
             MOTION FOR SANCTIONS PURSUANT TO THE COURT’S INHERENT AUTHORITY
Case 8:18-ap-01168-SC         Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46                      Desc
                              Main Document     Page 13 of 31


 1       11/17/2020   Memorandum of           Judge Clarkson dismisses the Adversary Case in a well-
                      Decision Granting       reasoned 35-page order that was not appealed.
 2                    Judgment on the
                      Pleadings in Favor of
 3                    The Defendants and
                      Denying Plaintiffs’
 4                    Motion to Amend
                      Complaint [Dkt. 300]
 5
         11/17/2020   Order Denying Motion    As the court noted, “[i]ronically, while the Plaintiff desires to
 6                    for Terminating         impose terminating sanctions on all of the Defendants, in
                      Sanctions [Dkt. 301]    another motion they also seek to dismiss three of the five
 7                                            pending causes of action in their Complaint, including their
                                              primary cause of action for avoidance of a fraudulent
 8                                            transfer.” [Dkt. 301, p. 2, n. 1]
         11/17/2020   Order Granting Motion   As the court noted, “the scope of the requested materials date
 9                    to Quash [Dkt. 302]     back almost twenty years” and that “the Court finds no
                                              legitimate purpose or relevancy to the subject discovery with
10                                            respect to the Complaint, and the subpoenas are overbroad.”
                                              [Dkt. 302, p. 3].
11       11/17/2020   Order Denying Motion
                      to Dismiss Claims
12                    [Dkt. 303]
13

14 3.        ARGUMENT
15           In Roadway Express, Inc. v. Piper, 447 U.S. 752 (1980), the Supreme Court addressed
16 how federal courts may impose sanctions under their inherent authority. It acknowledged “ample

17 grounds for recognizing[] . . . that in narrowly defined circumstances federal courts have inherent

18 power to assess attorney’s fees against counsel[,]” observing that the general rule that a litigant

19 cannot recover his attorney fees “does not apply when the opposing party has acted in bad

20 faith[,]” and federal courts have the inherent power to levy sanctions, including attorney fees, for

21 “… when the losing party has acted in bad faith, vexatiously, wantonly, or for oppressive reasons.
22 . . .” Id. at 765-766.

23

24 ///

25 ///

26 ///

27

28

                                               12
                 MOTION FOR SANCTIONS PURSUANT TO THE COURT’S INHERENT AUTHORITY
Case 8:18-ap-01168-SC            Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46                       Desc
                                 Main Document     Page 14 of 31


 1           A.      Bankruptcy Court’s Inherent Authority to Sanction Bad Faith Conduct 3.
 2           The Ninth Circuit has stated: “The inherent sanction authority allows a bankruptcy court
 3 to deter and provide compensation for a broad range of improper litigation tactics.” Knupfer v.

 4 Lindblade (In re Dyer), 322 F.3d 1178, 1196 (9th Cir. 2003)(citing Fink v. Gomez, 239 F.3d 989,

 5 992-993 (9th Cir. 2001)). However, before imposing sanctions under its inherent authority, a

 6 bankruptcy court must find either bad faith, conduct tantamount to bad faith, or recklessness with

 7 an “additional factor such as frivolousness, harassment, or an improper purpose.” Fink v. Gomez,

 8 239 F.3d at 994; see also Black’s Law Dictionary (11th ed. 2019) (defining “bad faith” as

 9 “Dishonesty of belief, purpose, or motive”).
10           In evaluating sanctions for bad faith under inherent authority, the Bankruptcy Appellate
11 Panel of the Ninth Circuit has stated that bad faith “consists of something more egregious than

12 mere negligence or recklessness.” Cunningham v. Jacobson (In re Jacobson), 2009 WL 7751428,

13 at 15 (9th Cir. BAP 2009). The bankruptcy court, therefore, “must make an explicit finding” of

14 bad faith or similarly egregious conduct to support the imposition of sanctions pursuant to its

15 inherent authority. In re Dyer, 322 F.3d at 1196 (citing Fink v. Gomez, 239 F.3d at 992-993); see

16 also, Primus Automotive Financial Services, Inc. v. Batarse, 115 F.3d 644, 648 (9th Cir. 1997);

17 United States v. Stoneberger, 805 F.2d 1391, 1393 (9th Cir. 1986).

18           Fink v. Gomez confirms that a district court has authority under its inherent power to
19 impose sanctions when an attorney has made reckless misstatements of law and fact for an

20 improper purpose. 239 F.3d at 990. There, Mr. Fink, an inmate at the California Institute for Men,

21 was seriously injured after an altercation with guards whom he later sued for civil rights
22 violations. Id. An attorney representing the guard defendants in Mr. Fink’s civil rights case made

23

24
     3
25   Plaintiffs are well aware of the availability of sanctions pursuant to the Court’s inherent authority. In fact,
   on September 30, 2020, they filed a robust motion against Steinmann entitled, “Intervernors’ and Trustee’s
26 Joint Notice of Motion and Motion for Terminating Sanctions, etc., and the Supporting Declarations of
   Jeffrey Golden and Hamid Rafatjoo.” [Doc. No. 222]. In their Motion for Sanctions, from pages 15
27 through 25 Plaintiffs disingenuously appealed to this Court on public policy considerations to underscore
   the appropriateness of imposing sanctions. Plaintiffs cited to bad faith litigation conduct, public interest in
28 expeditious resolution of litigation, the Court’s need to manage its docket, prejudice to the other parties,
   public policy favoring disposition on the merits, and more.
                                                13
                  MOTION FOR SANCTIONS PURSUANT TO THE COURT’S INHERENT AUTHORITY
Case 8:18-ap-01168-SC         Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46                 Desc
                              Main Document     Page 15 of 31


 1 “various misrepresentations” of the facts and California law to the district court. Id. at 990-991.

 2 Specifically, the guards’ attorney falsely asserted that State law required that the California

 3 Department of Corrections hold another disciplinary hearing, despite the district court’s

 4 conditional judgment precluding one. Id. at 990. In reliance on the attorney’s representations, the

 5 district court did not enjoin the new disciplinary hearing, stating that Mr. Fink would suffer no

 6 adverse consequences as a result of the new hearing. However, the new disciplinary hearing went

 7 forward and resulted in substantial adverse consequences to Mr. Fink. Id.

 8         As a result of the attorney’s misbehavior, the district court sua sponte issued an order to
 9 show cause why the attorney should not be sanctioned for misstating California law and other
10 facts. Id. at 991. The district court found that the attorney advanced meritless claims under

11 California law because a new disciplinary hearing was not required, and the attorney had in fact

12 orchestrated it “in bad faith with a view to gaining an advantage in [her] case.” Id. However, the

13 district court decided not to impose sanctions due to uncertainty in the case law that some

14 opinions of the Ninth Circuit indicated that only subjective bad faith was sanctionable, while

15 other opinions implied that recklessness or objective bad faith would suffice.

16         Mr. Fink appealed and the Ninth Circuit reversed, stating that the district court abused its
17 discretion in misapprehending the scope of its inherent authority to impose sanctions. Id. at 994. It

18 concluded further that ‘improper purpose’ is alone sufficient to support a finding of bad faith. Id.

19 at 992. It held that mere recklessness is not sufficient for a court to sanction under its inherent

20 authority but recognized that “[s]anctions are available for a variety of types of willful actions,

21 including recklessness when combined with an additional factor such as frivolousness,
22 harassment, or an improper purpose.” Id. at 993-994.

23         i.      Frivolousness.
24         In Moore v. Keegan Management Company (In re Keegan Management Company Securities
25 Litigation), 78 F.3d 431 (9th Cir. 1996), the Ninth Circuit observed: “[t]he word ‘frivolous’ does not

26 appear anywhere in the text of [] Rule [11]; rather, it is a shorthand that this court has used to denote

27 a filing that is both baseless and made without a reasonable and competent inquiry.” Id. at 434. See

28 also Christian v. Mattel, Inc., 286 F.3d 1118, 1127 (9th Cir. 2002); accord, Thompson v.

                                              14
                MOTION FOR SANCTIONS PURSUANT TO THE COURT’S INHERENT AUTHORITY
Case 8:18-ap-01168-SC        Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46                Desc
                             Main Document     Page 16 of 31


 1 Massarweh, 2017 WL 6316816, at 1 (N.D. Cal. 2017) (citing inter alia, Christian v. Mattel, Inc.,

 2 286 F.3d at 1127). Generally, the Ninth Circuit has adopted an ordinary meaning of frivolous,

 3 meaning “groundless . . . with little prospect of success; often brought to embarrass or annoy the

 4 defendant.” United States v. Braunstein, 281 F.3d 982, 995 (9th Cir. 2002).

 5         It is appropriate for this Court to consider authorities interpreting Rule 11 in determining
 6 whether sanctions should be imposed here (under the Court’s inherent authority) for bad faith

 7 conduct involving frivolousness. See, for example, In re DeVille, 361 F.3d at 552. Likewise, in

 8 Townsend v. Holman Consulting Corp., 929 F.2d 1358, 1362 (9th Cir.1990), the Ninth Circuit held

 9 that sanctions against attorneys are appropriate where the attorney presents “frivolous pleadings” and
10 a finding that “there was no reasonable inquiry into either the facts or the law is tantamount to a

11 finding of frivolousness.” Id.

12         Here, the causes of action alleged in the Adversary Complaint against Steinmann were
13 objectively frivolous and unwarranted by existing law because, as this Court acknowledged, an

14 unvested interest in a revocable inter vivos trust does not constitute property. (See also, Zimmermann

15 v. Spencer (In re Spencer), 306 B.R. 328 (Bankr. C.D. Cal. 2004)).            To avoid restating the
16 underlying legal analysis in full, Steinmann respectfully refers to and incorporates by this reference

17 the sections set forth in the contemporaneous Rule 9011 Motion at page 6, section “B” entitled “This

18 Unmeritorious Adversary Against 11 Members of Debtor’s Family Including Debtor’s 80+ Year Old

19 Parents.” [Doc. 316].

20         ii.     Recklessness.
21         In the context of sanctions based upon misrepresentations to a court, the Ninth Circuit has
22 defined recklessness as “a departure from ordinary standards of care that disregards a known or

23 obvious risk of material misrepresentation.” Thomas v. Girardi (In re Girardi), 611 F.3d 1027, 1038

24 n. 4 (9th Cir.2010). Recklessness thus involves an unreasonable departure from the ordinary standard

25 of care where the actor had to have been aware of the risks in her behavior. See id. (citing Prescod v.

26 AMR, Inc., 383 F.3d 861, 870 (9th Cir. 2004) (per curiam) (applying California tort law identifying

27 recklessness where "the actor has intentionally done an act of an unreasonable character in disregard

28 of a risk known to him or so obvious that he must be taken to have been aware of it, and so great as

                                               15
                 MOTION FOR SANCTIONS PURSUANT TO THE COURT’S INHERENT AUTHORITY
Case 8:18-ap-01168-SC        Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46               Desc
                             Main Document     Page 17 of 31


 1 to make it highly probable that harm would follow"); Hollinger v. Titan Capital Corp., 914 F.2d

 2 1564, 1568-1569 (9th Cir. 1990).

 3         Here, recklessness is apparent through the high risk of predictable harm against Steinmann in
 4 the form of substantial litigation defense fees/costs. That resultant harm was obvious and practically

 5 certain to result from the filing and active prosecution of an Adversary Complaint premised upon a

 6 grotesque misapplication of law. The level of recklessness is heightened by the fact that Plaintiffs

 7 and their lawyers were given the benefit of a statutory safe-harbor period of 21-days after service of

 8 the draft motion for sanctions under Rule 9011. Steinmann articulated in painstaking detail the legal

 9 and factual reasons why Trustee/Intervening Creditors should withdraw the claims. Despite that,
10 they pressed forward until this Court eventually entered judgment. Tellingly, they never appealed.

11         iii.     Improper Purpose.
12         Rule 11 guides that improper purposes that justify sanctions include harassment and causing
13 “unnecessary delay,” or “needlessly increase[ing] the cost of litigation,” among others. Federal Rule

14 of Civil Procedure 11. Movant submits that the entire pendency of this adversary proceeding was,

15 by its nature, the cause of unnecessary delay and consumption of time/resources. As this Court

16 observed on October 2, 2020, during oral argument on Steinmann’s Emergency Motion to Quash

17 Subpoenas, “…there’s absolutely no saving time in this case…This case should have gone away a

18 long time ago.” (Hearing Transcript dated 10/2/2020, p. 36, lines 13-14 and 16-17).

19         In Bader v. Itel Corporation (In re Itel Securities Litigation), 791 F.2d 672 (9th Cir. 1986),
20 the Ninth Circuit found that the improper purpose warranting sanctions was “the attempt to gain

21 tactical advantage in another case.” Fink v. Gomez, 239 F.3d at 992 (citing In re Itel Securities
22 Litigation, 791 F.2d at 675). Bankruptcy courts have also determined that bad faith is shown by

23 pursuing litigation for an improper purpose such as a tactical advantage. Skies Unlimited, Inc. of

24 Colorado v. King, 72 B.R. 536, 539 (Bankr. D. Colo. 1987).

25         Because the Plaintiff’s claims were objectively frivolous, the Complaint was on its face
26 presented for an improper purpose. Although movants acknowledge that the relevant standard for an

27 improper purpose as to the filing of a complaint is an objective one, this Complaint was obviously

28 filed because Debtor’s parents and siblings are perceived as wealthy individuals with the financial

                                                16
                  MOTION FOR SANCTIONS PURSUANT TO THE COURT’S INHERENT AUTHORITY
Case 8:18-ap-01168-SC           Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46                      Desc
                                Main Document     Page 18 of 31


 1 ability to pay a substantial settlement even for claims that have no legal merit. Nothing more than an

 2 attempted shakedown, Plaintiffs and their counsel treated the adversary case as a mere collection

 3 tool to bludgeon the Debtor and her entire family.

 4          B.       Counsel May be Sanctioned for Bad Faith Conduct.
 5          The Supreme Court in Roadway Express, supra, emphatically pointed out that “[i]f a court
 6 may tax counsel fees against a party who has litigated in bad faith, it certainly may assess [attorney

 7 fee sanctions] against counsel who willfully abuse judicial processes.” Id. at 766; see also Chambers

 8 v. NASCO, Inc., 501 U.S. 32 (1991) (reaffirming the principles set forth in Roadway Express, supra).

 9 Simply put, sanctions are appropriate where the Court finds reckless litigation conduct coupled with
10 frivolous arguments and action. (See In re De Jesus Gomez, 592 B.R. 698, 708 (B.A.P. 9th Cir.,

11 2018)

12          There is an important distinction to be drawn between zealous advocacy and frivolous,
13 reckless advocacy. Here, the Trustee’s counsel and the Intervening Creditor’s Counsel crossed that

14 line by filing baseless legal claims in contravention of well-settled legal principles, that were brought

15 to their attention early on in this process or they were familiar 4 with prior to the filing of the

16 Adversary Case. In doing so, these attorneys departed from the ordinary standard of care and knew

17 or should have known that the risk of harm to Steinmann would be high in having to expend

18 resources to rebut the unfounded notion that the Debtor fraudulently transferred a vested property

19 right.

20          Long before Steinmann served Plaintiffs and their counsel with the Rule 9011 Safe Harbor
21 motion, they had already sent a detailed warning letter along the same lines. On September 27, 2018
22 – within a few weeks after the Adversary Complaint was filed -- counsel for Lora and Heinz

23 Steinmann sent Jeffrey Golden (Counsel for the Plaintiff Trustee) explaining in no uncertain terms

24 that “The claims and legal contentions contained in the pleading filed in this case are not warranted

25
     4
26   In Kosmala v. Cook (In re Cook), 2008 Bankr. LEXIS 4728 (9th Cir. BAP 2008),4 the Ninth Circuit BAP
   rejected another Central District of California bankruptcy trustee’s argument that a debtor’s interest in a
27 revocable trust at the time of filing was property of the estate. Most notably, counsel for the Trustee in that
   case, Jeffrey Golden, is the same attorney for the Plaintiff Trustee here.
28

                                               17
                 MOTION FOR SANCTIONS PURSUANT TO THE COURT’S INHERENT AUTHORITY
Case 8:18-ap-01168-SC         Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46               Desc
                              Main Document     Page 19 of 31


 1 by existing law and, in fact, are contrary to existing law. [Declaration of Eric Steinmann in Support

 2 of Motion for Sanctions Pursuant to the Court’s Inherent Authority (“Steinmann Decl.”), ¶2, Ex.

 3 “A.”].

 4          At best, counsel failed to conduct a reasonable legal inquiry before bringing these frivolous
 5 claims and forcing the court and Steinmann to undertake bothersome factual and legal investigation

 6 in violation of the duty to adversaries to avoid needless legal costs and delay and to the legal system

 7 to avoid clogging the court with arguments that wasted judicial time. See Mars Steel Corp. v.

 8 Continental Bank N.A., 880 F.2d at 932. See Rules of Professional Conduct of the State Bar of

 9 California, Rule 3.3(a)(2) (“A lawyer shall not: . . . knowingly misquote to a tribunal the language of
10 a book, statute, decision or other authority”).

11          C.     Sanctions Under Rule 9011 Do Not Preclude Imposition of Sanctions Under
12                 the Court’s Inherent Authority
13          The “inherent power of a court can be invoked even if procedural rules exist which sanction
14 the same conduct.” Chambers v. NASCO, Inc., 501 U.S. at 49. In Miller v. Cardinale (In re

15 DeVille), 361 F.3d 539, 551 (9th Cir. 2004), the Ninth Circuit addressed the question of whether

16 imposition of sanctions under the court’s inherent authority is precluded in a case where Rule 9011

17 sanctions may still be available to the aggrieved party, stating “the Supreme Court has emphatically

18 rejected the notion that the advent of . . . the sanctioning provisions in the Federal Rules of Civil

19 Procedure displaced the inherent power to impose sanctions for bad faith conduct.” In re DeVille,

20 361 F.3d at 551 (citing Chambers v. NASCO, Inc., 501 U.S. at 49-50).

21          The Ninth Circuit further stated in DeVille that: “We agree with the BAP’s conclusion that,
22 given the inadequacy of rules and statutes to sanction [the Appellants’] misconduct, the bankruptcy

23 court correctly relied upon its inherent power as a sanctioning tool.” 361 F.3d at 551. Accordingly, a

24 bankruptcy court may exercise its inherent authority to sanction even when the disputed conduct

25 may also be sanctionable pursuant to Bankruptcy Rule 9011.

26          Unfortunately, Steinmann’s options to try and recoup the losses caused by the Trustee,
27 Intervening Creditors, and their counsel are relatively limited. There is no question that the

28 Adversary Complaint was baseless and initiated without probable cause. Filing suit for damages for

                                               18
                 MOTION FOR SANCTIONS PURSUANT TO THE COURT’S INHERENT AUTHORITY
Case 8:18-ap-01168-SC              Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46                    Desc
                                   Main Document     Page 20 of 31


 1 “malicious prosecution,” however, is not an option due to federal preemption. “A party aggrieved

 2 by bad faith and malicious filings in bankruptcy court is limited to the remedies provided by the

 3 Federal Bankruptcy Code and the Federal Rules of Bankruptcy Procedure.” Pauletto v. Reliance

 4 Insurance Co., 64 Cal.App.4th 597, 606 (1998). An action for malicious prosecution regarding a

 5 bankruptcy adversary proceeding alleging fraudulent conveyances is federally preempted. See Satten

 6 v. Webb, 99 Cal.App.4th 365, 376 (2002); see also, MSR Exploration v. Meridian Oil, 74 F.3d 910,

 7 913-14 (9th Cir. 1996) (“Although a preemption claim is asthenic [weak] when applied to cases

 8 where there is concurrent state and federal jurisdiction over the underlying federal cause of action, it

 9 becomes puissant [strong] when applied to bankruptcy.”).
10             The legal inability of a victimized defendant to pursue malicious prosecution damages
11 against a Plaintiff Trustee following an adverse determination only emboldens the offenders.

12 Without the ability to sue for malicious prosecution and given the inapplicability of Rule 1927

13 sanctions against counsel in bankruptcy 5, the Court’s ability to sanction pursuit to inherent authority

14 is all the more important.

15             D.      Sanctions are Appropriate Under the Local Bankruptcy Rules
16             Bankruptcy courts have the inherent authority to regulate the practice of attorneys who
17 appear before them. Chambers v. NASCO, Inc., 501 U.S. 32, 43-45 (1991) (federal courts are

18 vested with inherent power powers to manage their cases and courtrooms and to maintain the

19 integrity of the judicial system). Bankruptcy courts have express authority under the code to

20 sanction attorneys, See LBR 1001-1(f), FRBP 9011. Specifically, Rule 1001-1(f) of the Local

21 Bankruptcy Rules for the Central District of California (“LBR”) provides:
22                  “Sanctions for Noncompliance with Rules. The failure of counsel of a party
                    to comply with these Local Bankruptcy Rules, with the F.R.Civ.P. or the
23                  FRBP, or with any order of the court may be grounds for the imposition of
24                  sanctions pursuant to applicable law, including the Bankruptcy Code, the
                    F.R.Civ.P., the FRBP, and the inherent powers of the court.”
25                  LBR 1001-1(f). [Emphasis Added].

26

27
     5
         Although there is a circuit split, the Ninth Circuit quoted with approval the BAP’s summary that “28
28 U.S.C. § 1927 does not suffice because the Ninth Circuit does not regard a bankruptcy court as a ‘court of
     the United States.’” (In re DeVille, 361 F.3d 539, 546 (9th Cir. 2004)).
                                                  19
                    MOTION FOR SANCTIONS PURSUANT TO THE COURT’S INHERENT AUTHORITY
Case 8:18-ap-01168-SC         Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46                Desc
                              Main Document     Page 21 of 31


 1 Further, LBR 9011-3(a) provides:

 2              Violation of Rules: The violation of, or failure to conform to, the FRBP or
               these rules may subject the offending party or counsel to penalties, including
 3             monetary sanctions, the imposition of costs and attorneys’ fees payable to
 4             opposing counsel, and/or dismissal of the case or proceeding.
               LBR 9011-3(a). [Emphasis Added].
 5

 6         A local rule of bankruptcy procedure cannot be applied in a manner that conflicts with the
 7 federal rules; it must be consistent with the Code, the Rules and the Civil Rules. Anwar v.

 8 Johnson, 720 F.3d 1183, 1189 (9th Cir. 2013). Local bankruptcy rules may not “enlarge, abridge,

 9 or modify any substantive right.” Id.
10         Here, as set forth above, Plaintiffs have violated the law by filing a frivolous complaint for
11 claims unwarranted by existing law and for an improper purpose and continued to needlessly over

12 litigate the same until it was finally dismissed after years of litigation and expense. Thus, the

13 Court, consistent with Local Rule 1001-1 and LBR 9011-3, can impose appropriate sanctions

14 against Plaintiffs and their legal counsel for such misconduct.

15 4.      SANCTIONS REQUEST

16         In Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186 (2017), the Supreme Court

17 recognized that a bankruptcy court’s inherent authority to sanction includes an “order . . . instructing

18 a party that has acted in bad faith to reimburse legal fees and costs incurred by the other side.” Such

19 an order must be compensatory, however, not punitive; the court must “establish a causal link—

20 between the litigant’s misbehavior and legal fees paid by the opposing party.” Id. Any award of

21 attorneys’ fees pursuant to the court’s inherent authority therefore may only include the fees that the
22 complaining party would not have paid but for the misconduct. Id. at 1187. In sum, “the award is . . .

23 the sum total of the fees that, except for the misbehavior, would not have accrued.” Id. (citation

24 omitted).

25          “The customary method for assessing the amount of reasonable attorney’s fees to be
26 awarded in a bankruptcy case is the ‘lodestar.’ Under this approach, ‘the number of hours reasonably

27 expended’ is multiplied by ‘a reasonable hourly rate’ for the person providing the services.’”

28 Wechsler v. Macke International Trade, Inc. (In re Macke International Trade, Inc.), 370 B.R. 236,

                                              20
                MOTION FOR SANCTIONS PURSUANT TO THE COURT’S INHERENT AUTHORITY
Case 8:18-ap-01168-SC         Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46               Desc
                              Main Document     Page 22 of 31


 1 254 (9th Cir. BAP 2007) (citation omitted). A bankruptcy court has broad discretion to determine the

 2 number of hours reasonably expended. Id:

 3          If the Court decides to grant Steinmann's request for sanctions under either the Rule 9011

 4 Motion or its inherent authority, Movant requests an opportunity to present additional evidence,

 5 pursuant to a court-ordered hearing date and briefing schedule, in support of the request for sanctions

 6 in the form of reasonable attorney's fees and costs in an amount in excess of $1,084,013.31.

 7 [("Steinmann Deel."), if3].

 8 5.       CONCLUSION

 9          For the foregoing reasons, Steinmann respectfully requests an Order granting this Motion

10 and setting a hearing and briefing schedule for the parties to submit evidence in support of

11 Steinmann's request for reasonable fees/costs, and any additional amounts deemed necessary to

12 serve as an effective deterrent in the future.
13

14
     Dated: July 27, 2021                               DIBEN DETTO, LAPCEVIC & DRAA LLP
15

16
                                                        By:_ .#ilJ~'t-J,,,.L__ _ __ _ _ __
17                                                      Justin
                                                        LORA AE STEINMANN; HEINZ H.
18                                                      STEINMANN; ERIC STEINMANN,
                                                        SUSANNA STEINMANN WILSON; THOMAS
19                                                      STEINMANN; JOHN STEINMANN; MARY
                                                        STEINMANN SYPKENS; TERESA
20
                                                        STEINMANN STAPLETON; KATY
21                                                      STEINMANN BELKNAP; JEFF
                                                        STEINMANN; and HEINZ J. STEINMANN
22

23

24

25

26

27

28

                                              21
                MOTION FOR SANCTIONS PURSUANT TO THE COURT'S INHERENT AUTHORITY
Case 8:18-ap-01168-SC         Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46               Desc
                              Main Document     Page 23 of 31


 1                                  Declaration of Eric Steinmann
 2         I, ERIC STEINMANN, declare as follows:
 3         1.       I am an individual over 18 years of age and competent to make this Declaration. If
 4 called upon to do so, I could and would competently testify as to the facts set forth in this

 5 Declaration. The facts set forth below are true of my personal knowledge, and I make this

 6 Declaration in support of the motion for sanctions against Plaintiff, Creditors and their counsel

 7 under this Court’s Inherent Authority.

 8         2.       Attached hereto as Exhibit “A” is a true and correct copy of the letter sent on
 9 September 27, 2018, to Jeffrey Golden (Counsel for the Plaintiff Trustee) explaining that “The

10 claims and legal contentions contained in the pleading filed in this case are not warranted by

11 existing law and, in fact, are contrary to existing law.”

12         3.       I am informed and believe that from September 6, 2018, through the present, my
13 parents, siblings, and I have incurred a minimum amount of $1,084.013.31 in fees and costs

14 associated with defending the above-captioned adversary case.

15

16         I declare under penalty of perjury that the foregoing is true and correct. Executed on
17 July 27, 2021.

18

19                                                                  ERIC STEINMANN
20

21

22

23

24

25

26

27

28

                                              22
                MOTION FOR SANCTIONS PURSUANT TO THE COURT’S INHERENT AUTHORITY
Case 8:18-ap-01168-SC   Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46   Desc
                        Main Document     Page 24 of 31




                 EXHIBIT A
Case 8:18-ap-01168-SC      Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46            Desc
                           Main Document     Page 25 of 31



                                   CLEARVIEW LAW
                                 507 E. FIRST STREET
                                  TUSTIN, CA 92780
                                      949-955-2880




                                   September 27, 2018




Jeffrey I. Golden, Esq.
WEILAND GOLDEN GOODRICH LLP
650 Town Center Drive, Suite 600
Costa Mesa, California 92626

       Re:    In re Andrea Downs
              Casey v. Steinmann - Case No. 8:16-bk-12589-CB

Dear Mr. Golden:

        We represent Lora Steinmann and Heinz Steinmann. We have been provided
with a copy of the complaint filed by Thomas H. Casey, Chapter 7 Trustee, against our
clients and their children in the above-entitled matter. It appears the complaint was
filed on September 6, 2018 and served by mail on September 17, 2018.

       This letter shall serve as the demand on behalf of our clients that this pleading be
withdrawn because the claims and legal contentions set forth therein are not warranted
by existing law and appear to serve only to harass our clients. If this pleading is not
withdrawn, we intend to file a motion for sanctions under Federal Rules of Bankruptcy
Procedure, Rule 9011 for violations of subdivision (b). The claims and legal contentions
contained in the pleading filed in this case are not warranted by existing law and, in fact,
are contrary to existing law.


       1. A Mere Expectancy of Inheritance is Not Considered Part of the
          Bankruptcy Estate

       The law is abundantly clear that an owner of property is free to make a new will,
change the beneficiary, or dispose of his or her property prior to his or her death. See,
e.g. Lassman v. McGuire (In re McGuire) 209 B.R. 580, 580 584 (Bankr. D. Mass.
Case 8:18-ap-01168-SC       Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46              Desc
                            Main Document     Page 26 of 31


Jeffrey I. Golden, Esq.
September 27, 2018
Page 2


1997). This case and others like it unequivocally establish the policy that a testator is
under no obligation to make a decision to benefit of creditors of any bankruptcy estate
and thus cannot be bound by the automatic stay when making decisions on how to
dispose of his or her estate.

        In Lassman, the court considered the merits of an adversarial proceeding filed by
the C

                                                                                         Id. at
580. The court, however,

                                  Id.

        Further, the Bankruptcy Code establishes that a simple expectancy of an
inheritance does not constitute an asset of the bankruptcy estate. 11 U.S.C. § 541(A)(5)
states in pertinent part that an asset of the estate includes any interest in property that
would have been property of the estate only if such interest had been an interest
of the debtor on the date of the filing of the petition, and that the debtor acquires
or becomes entitled to acquire within 180 days after such date by bequest,
devise, or inheritance. (Emphasis added).

       In this instance, the debtor, Andrea Steinmann Downs, has never been entitled to
acquire any such property through a bequest, inheritance or devise. Because a testator
may change his or her will freely and is not bound to underwrite bankruptcy creditors,
no such expectancy was created here as neither of the testators have passed and created
a vested interested in any estate assets at the time the Andrea Downs was removed as a
beneficiary of our clients       .


        2.                                                       Not Warranted by
             Existing Law

        As to the first claim for relief, there is no transfer to be avoided pursuant to 11
U.S.C. § 544(b)(1) because no transfer of an interest of the debtor in property or any
obligation incurred by the debtor existed. Thus, the C
relief is not warranted by existing law and serves only to further harass my clients.

       Regarding the second claim for relief, there is no basis for a claim for imposition
of resulting trust because my clients were never holding title in any trust assets for the
benefit of the debtor. The debtor has no vested expectancy in                       assets
because a testator is free to make a new will, change the beneficiary, or dispose of the
property prior to his or her death. See, e.g. Lassman v. McGuire (In re McGuire) 209
B.R. 580, 580 584 (Bankr. D. Mass. 1997). Because our clients are free to change the
Case 8:18-ap-01168-SC       Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46            Desc
                            Main Document     Page 27 of 31


Jeffrey I. Golden, Esq.
September 27, 2018
Page 3


beneficiaries of their estate as they see fit and no vested expectancy has been created in
any trust assets for the debtor, the second claim for relief is not warranted by existing
law and serves only to further harass my clients.

       Similarly, because no actual controversy exists here as the debtor has no vested
expectancy in any trust assets, a judicial declaration that the trust assets are property of
the estate, as requested by the third claim for relief, is contrary to existing law and this
claim is similarly without merit.

      As to the fourth claim for relief, because no transfer of an interest of the debtor in
property or any obligation incurred by the debtor exits in this case, any cause of action
under 11 U.S.C. § 551 is not warranted here under existing law.

       Further, because all of the aforementioned claims are not warranted under
existing law, a claim for an award of

       Based on the foregoing, this letter shall serve as the demand by our clients that
this complaint be withdrawn within seven days of the date of this letter. If we do not
receive confirmation that the complaint has been withdrawn, we will begin filing a
motion for sanctions under Federal Rules of Bankruptcy Procedure, Rule 9011 for
violation of subdivision (b).


       3. The Summons and Complaint Was Not Timely Served

       Finally, we note that it does not appear the summons and complaint received by
our clients were served in a timely manner. The action appears to have been filed and
the summons issued on September 6, 2018, but the documents were not served by mail
until September 17, 2018 according to the proof of service. FRBP Rule 7004(e) provides:


       delivery of the summons and complaint within 7 days after the summons is
       issued. If service is by any authorized form of mail, the summons and complaint
       shall be deposited in the mail within 7 days after the summons is issued. If a
       summons is not timely delivered or mailed, another summons will be issued for


      Accordingly, although service may be authorized by mail in this matter, the
summons and complaint were not deposited in the mail until 11 days after the
summons was issued. As such, service is not considered timely and another summons
must be issued for service.
Case 8:18-ap-01168-SC      Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46          Desc
                           Main Document     Page 28 of 31


Jeffrey I. Golden, Esq.
September 27, 2018
Page 4


        Alternatively, although we hope and anticipate that you will withdraw the
pleading and we will not be required to file a motion pursuant to Rule 9011(b), should it
become necessary to file a response to complaint after your consideration of the points
made above, we suggest the parties stipulate to an order setting a due date for a
response to the complaint approximately 30 days from October 9, 2018, in lieu of
requiring plaintiff to request issuance of a new summons to address this procedural
defect.

      Please let us know your position by October 2, 2018. If we have not received a
response by that date, we will understand that to mean you will not withdraw the
complaint and we will proceed accordingly.


                                    Very truly yours,




                                   Shannon Gallagher


SG/ns
Case 8:18-ap-01168-SC   Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46   Desc
                        Main Document     Page 29 of 31
      Case 8:18-ap-01168-SC                        Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46                                                   Desc
                                                   Main Document     Page 30 of 31

                                                 PROOF OF SERVICE OF DOCUMENT


            I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
            business address is: 1101 Pacific Ave., #320, Santa Cruz, California 95060

            A true and correct copy of the foregoing document entitled (specify): NOTICE OF MOTION
            AND MOTION FOR SANCTIONS PURSUANT TO THE COURT'S INHERENT
            AUTHORITY; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION
            OF ERIC STEINMANN IN SUPPORT will be served or was served (a) on the judge in
            chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
            below:

            1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING {NEF):
            Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
            court via NEF and hyperlink to the document. On (date) July 27, 2021, I checked the CM/ECF
            docket for this bankruptcy case or adversary proceeding and determined that the following
            persons are on the Electronic Mail Notice List to receive NEF transmission at the email
            addresses stated below:

            [8J Service information continued on attached page.

            2. SERVED BY UNITED STATES MAIL:
            On (date) , 2021, I served the following persons and/or entities at the last known addresses in
            this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
            sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
            Listing the judge here constitutes a declaration that mailing to the judge will be completed no
            later than 24 hours after the document is filed.

            D Service information continued on attached page.
            3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
            TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
            F.R.Civ.P. 5 and/or controlling LBR, on (date) , 202, I served the following persons and/or
            entities by personal delivery, overnight mail service, or (for those who consented in writing to
            such service method), by facsimile transmission and/or email as follows. Listing the judge here
            constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
            completed no later than 24 hours after the document is filed.

            D Service information continued on attached page.

            I declare under penalty of perjury under the laws of the United States that the foregoing is true
            and correct.                                    ~ ,             (2
                                                                               _~_ ccL_---(
                                                                                         _ 'S:
                                                                                            --J-e_7': e,. --=-- - -
             Dated: July 27, 2021                                                RACHAEL SPENCER, Legal Assistant


                 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.



June 2012                                                                                                  F 9013-3.1.PROOF.SERVICE
            Case 8:18-ap-01168-SC                  Doc 324 Filed 07/27/21 Entered 07/27/21 17:09:46                                                  Desc
                                                   Main Document     Page 31 of 31

            TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):


    •       Thomas H Casey (TR) msilva@tomcaseylaw.com, thc@trustesolutions.net
    •       Beth Gaschen bgaschen@wgllp.com,
            kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
    •       Jeffrey I Golden jgolden@wgllp.com,
            kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
    •       Jeffrey M Goldman goldmanj@pepperlaw.com, allenjs@pepperlaw.com
    •       Michael J Hauser michael.hauser@usdoj.gov
    •       D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
    •       Marshall J Hogan mhogan@swlaw.com, semartinez@swlaw.com
    •       Gerald P Kennedy gerald.kennedy@procopio.com,
            kristina.terlaga@procopio.com;calendaring@procopio.com;efile-bank@procopio.com
    •       Alan J Kessel kessela@pepperlaw.com, philipsj@pepperlaw.com
    •       Kay S Kress kressk@pepperlaw.com, henrys@pepperlaw.com
    •       Charity J Manee charity@rmbklaw.com
    •       Laila Masud lmasud@marshackhays.com, 8649808420@filings.docketbird.com
    •       Jennifer L Nassiri jennifernassiri@quinnemanuel.com
    •       Aram Ordubegian ordubegian.aram@arentfox.com
    •       Eric S Pezold epezold@swlaw.com, scrisp@swlaw.com
    •       Hamid R Rafatjoo hrafatjoo@raineslaw.com,
            bclark@raineslaw.com;cwilliams@raineslaw.com
    •       Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;tziemann@wgllp.com
    •       Daniel B Spitzer dspitzer@spitzeresq.com
    •       Annie Y Stoops annie.stoops@arentfox.com, yvonne.li@arentfox.com
    •       James E Till jtill@btntlaw.com, maraki@btntlaw.com
    •       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                                 F 9013-3.1.PROOF.SERVICE
